Randolph, J.
The question in this case is whether the grand daughters, Christiana and Deborah, are to have, under the will of Jacob Creveling, deceased, a legacy of $400 each, or two legacies of $400 each; and this question is to be determined by the intention of the testator, to be derived mainly from the section under consideration, with but little aid from the rest of the will or extrinsic circumstances, or from the numerous cases referred to by counsel. To effect this intention the different *575clauses may be transferred, and, if necessary, words may be changed or added. The first clause of this, like the other bequests in the will, begins thus : “Ido give and bequeath unto my two grand daughters, Christiana Jones and Deborah Jones, each $400, to be paid by my executors.” This is all that is given or bequeathed iu express terms, the rest of the section consists in directions or orders to the executors as to the payment. The second clause says: “ if they are not of age at my decease, I order my executors to pay each of them yearly and every year, the interest of §400, until the arrive of age.” So far all is clear, but the legacy is yet imperfect; the testator has given each $400, and if they are under age at his death, has provided for the payment of interest till of age, and thereby implied as his intention that the principal was to bo paid when the interest thereon should cease. But he has not yet provided when the first named $400 is to be paid, in case the legatees are of age at his decease ; true, the law or principles of construction may settle that, but that will not be tlie act of the testator; he is to fix the time, if he chooses; be has not done it by the first and second clauses; all the contingencies of the original legacy are not provided for; lie therefore adds a third clause to supply the deficiency. He says : “ I further order my executors to pay,” not that I further give and bequeath or order my executors to further' pay, but having made one order in the second clause ou his executors to pay something, in regard to the original legacy, he now adds : “ I further order my executors to pay out of my estate, to Christiana Jones §400 one year after my decease, and to Deborah Jones $400 two years after my decease,” and then as if to clear away any obscurity that might be caused by this last clause, he adds: in full ” — of what? this last bequest? no — “of their legacies — bequeathed to them.” Why this last phrase or any other supposition ? or why in full of whatever legacies were bequeathed ? Perhaps a transposition may make this more apparent, thus : “I do give and bequeath unto my two grand daughters, Christiana Jones and Deborah Jones, each $400, to be paid to them by my executors — I order my executors to pay out of my estate, to Christiana Jones $400 one year after my decease, and to pay Deborah Jones $400 two years af*576ter my decease, in full of their legacies bequeathed to them ; if they are not of age at my decease, I further order my executors to pay each of them the interest of $400, until the arrive of age.” This is simply a transposition without the addition of a single word.
Upon a question whether two legacies shall be construed to be cumulative or not, a fair and forcible argument in support of the increase may be drawn from the fact that, they are for different sums; or the sums are stated in different sections of the will; or one in the will and another in a codicil; or the sums are made payable at different times, or out of different funds. But these matters must appear on the face of the will itself, or will and codicil, as the act of the testator himself, and not be a mere implication of law or construction, for this would be settling the intention of the testator in a doubtful clause by other doubtful clauses. These legacies are for the same sums, given in the same section which also provides for their payment, and the addition of the words “ out of my estate ” in the third clause, can have little weight, for all the legacies are charged on his estate. Whether the grand daughters were to have a legacy of $400 each, or two legacies of $400 each, all agree is a question of intention ; and occupying, as the entire bequest does, but ten consecutive lines, the testator must be presumed to have understood what that intention was, and whether he was carrying it out. No inference of forgetfulness or confusion can arise, as there might, if the sums were in different parts of the will, or will and codicil, or involved with other bequests or devises. If the intention of the testator then was to give $800 to each of his grand-daughters, that intention must have existed either when he commenced drafting or dictating the 8th section, or been an after thought — if the former, he would have said at once I give to my two grand-daughters each $800, and would never have attempted indirectly, obscurely, and by halves, to express a settled, direct, plain and entire determination. If, on the other hand, it was an after thought, and the testator concluded to give a further sum of $400 to each of his grand-daughters, knowing as he must, what he had just done, and what he had then concluded further to do, he would have expressed himself explic*577itly and so clearly as to have left no doubt that his last intention would have been understood and carried into effect; he would have used some word or phrase directly indicating that the last $ 100 was an addition to the first $400, or at least to shew that it was not the same; he would have begun the clause with directing his executors to make an additional or further payment, or the payment of a further sum, not with a mere “further order” to pay, and he would not have concluded it with the sentence “ in full of the legacies bequeathed to them.”
The Chancellor, and Judges Schenck, Robertson and Speer, concurred -with Judge Randolph, and the judgment below was reversed.